


Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) between Blue Earth, Inc., a Nevada
corporation (the “Company”) and Robert Potts  (the “Executive”), dated as of
this 16th  day of May, 2013 (the “Effective Date”).

RECITALS

A.

The Company desires to employ Executive as the Chief Operations Officer of the
Company and the Executive is willing to accept such employment and render such
services, all upon and subject to the terms and conditions contained in this
Agreement; and

B.

References to the Company throughout this Agreement shall include the Company
and all of its affiliates.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties agree as follows:

1.

Term.  The term of employment of the Executive by the Company hereunder shall be
for a period commencing as of May 16th, 2013 (the "Effective Date") and ending
on May 15th, 2018 (the date on which this Agreement shall expire, as such date
may be extended in accordance with the terms of this Section 1 is hereinafter
referred to as the "Expiration Date").  Subject to the terms of Section 5,
unless the Executive or the Company gives written notice to the other party of
its desire to terminate this Agreement in accordance with Section 5 before the
Expiration Date, commencing on May 15th, 2018 (the "Termination Notification
Date"), this Agreement will be automatically extended for further period(s) of
one year from the then current Expiration Date (the "Extended Period") on the
same terms and conditions as herein set forth.  Except when the contrary is
indicated, the phrase "the term of this Agreement" or the “Term” shall
henceforth be deemed to include the Extended Period.

2.

Engagement of Executive.  The Company agrees to employ the Executive and the
Executive accepts employment as Chief Operations Officer of the Company.

3.

Duties and Powers.  During the Term, the Executive will serve in the position
described in Section 2 above and will have such responsibilities, duties and
authorities (as further set forth in the attached position description)  and
will render such services of an executive and administrative character not
inconsistent with those normally given to an executive of a public corporation,
all in accordance with the terms and conditions of this Agreement and the
business plan and capital budgets of the Company to be developed by the
Executive and the Board and to be approved by the Board from time to time.
Executive shall devote Executive's best efforts, energies and abilities, and
skill and attention to the business and affairs of the Company and its
affiliates. Executive shall perform the duties and carry out the
responsibilities assigned to the Executive to the best of the Executive's
ability, in a diligent, trustworthy, businesslike and efficient manner for the
purpose of advancing the business of the Company and its affiliates and shall
adhere to any and all of the employment policies of the Company that will be
created. Executive agrees that during the Employment Period Executive will not
engage in any other





1




--------------------------------------------------------------------------------

business activity or have any business pursuits or interests which interfere or
conflict with the performance of Executive's duties hereunder, provided, that
nothing in this Section 3 shall be deemed to prohibit Executive from: (i)
serving as a director or officer or both of such not-for-profit corporations as
he may desire, joining and participating in such committees for community or
national affairs as he may select and joining and serving on business
corporation boards of directors or as an officer or both and engaging in other
activities; or (ii) investing in stock or any corporation listed on a national
securities exchange or traded in the over-the-counter market, but only if
Executive  and its associates (as such term is defined in Regulation 14A
promulgated under the Exchange Act), and the Executive's affiliates collectively
do not own more than an aggregate of five percent of the stock of such
corporation.

4.

Compensation.  

(a)

Annual Base Salary.  During the Term, the Executive shall receive a base salary
at the rate of US$300,000 per annum (the “Annual Base Salary”), which shall be
paid initially in semi-monthly installments and at all times in frequency
consistant with other employees of Company as determined from time to time by
Company commencing on the signing of this Agreement and continuing through the
Term.  Executive agrees that the semi-monthly payments hereunder shall be
reduced for the first year (24 payments) to US$5,000.00, which difference
between the Annual Base Salary and the reduced salary shall not be accrued and
is not payable in the future. The Executive shall be eligible for periodic
salary increases, but not decreases, as determined in the sole discretion of the
Executive Compensation Committee of the Board (the “Committee”).  Unless
increased by the Committee in its sole discretion, the Annual Base Salary shall
apply for each year during the Term.  Any increase in Annual Base Salary shall
not serve to limit or reduce any other obligation to the Executive under this
Agreement.  The Annual Base Salary shall not be reduced after any such increase
and the term Annual Base Salary as utilized in this Agreement shall refer to
Annual Base Salary as so increased.

(b)

 Performance Bonuses. Executive shall be paid bonuses as set forth in Exhibit C
hereto.

(c)

Benefits.  During the Term, the Executive (i) shall be entitled to participate
in all employee benefit plans which any senior executive management officer of
the Company is entitled to participate in (subject to, and on a basis consistent
with, the terms, conditions and overall administration of such plans, programs
and arrangements) and shall not be entitled to a lesser grant of rights which
any other employee of the Company receives under any such employee benefit
plans; (ii) shall receive and participate in all profit sharing, incentive
compensation, 401K plans and pension benefits and  executive retirement and
supplemental benefits (collectively, “Pension Benefits”) which are  available to
any other senior executive management officer of the Company; and (iii) shall
receive health insurance programs, executive medical and dental benefits, life
insurance, disability plans, accidental death and dismemberment benefits plus
such other benefits which are available to the senior executive management of
the Company (collectively, “Welfare Benefits”) which are generally available to
other senior executives officers of the Company.

(d)

Vacation.  During the Term, the Executive shall be entitled to 4 weeks of paid
vacation per year. Up to 4 weeks of unused vacation may be carried over to the
next subsequent calendar year.





2




--------------------------------------------------------------------------------




(e)

Insurance; Indemnification.  During the Term and thereafter while the Executive
could have any liability, the Executive shall be named as an insured party in
any liability insurance policy (including any director and officer liability
policy and errors and omissions policy) maintained by the Company for its
directors and/or senior executive officers.

5.

Termination of Employment.  

(a)

Death or Disability.  The Executive’s employment shall terminate upon the death
of the Executive during the Term; provided, however, his estate shall be
entitled to receive the bonuses set forth in Sections 4(b) and 4(c) for a period
of one year after his death.  If it is determined that the Disability of the
Executive has occurred during the Term (pursuant to the definition of Disability
set forth below), the Company may give to the Executive written notice in
accordance with Section 14(c) of this Agreement of its intention to terminate
the Executive’s employment.  In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have resumed performance of any
of his duties.  Prior to the Disability Effective Date, the Executive shall
continue to be treated as if fully and actively employed by the Company for
purposes of this Agreement, and without respect to whether or not the Executive
is or is not determined to be Disabled.  For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company for 180 consecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Executive or spouse of the Executive and reasonably
acceptable to the Company.  

(b)

By the Company.  

(i)

For Cause.  The Company may terminate the Executive’s employment during the Term
for Cause.  For purposes of this Agreement, “Cause” shall mean:

(1)

the Executive’s conviction of, or plea of nolo contendere to, any felony (other
than vicarious liability which results solely from Executive’s position,
provided that Executive did not know, or should not have known, of any act or
failure to act upon which such conviction or plea is based, or knew, but acted
on the advice of counsel);

(2)

the Executive’s willful misconduct with regard to the Company having a material
and demonstrable adverse effect on the financial condition of the Company and
its subsidiaries, as a whole; provided that the Executive is given the
opportunity to cure the same within 30 days after receipt of a detailed notice
setting forth the particulars of the acts and how they materially and adversely
effect the Company and its subsidiaries and further subject to the text
following sub clause (3);





3




--------------------------------------------------------------------------------




(3)

the Executive’s failure to attempt to adhere to, or take affirmative steps to
carry out, any legal, lawful and proper directive of the Board, after receipt of
written notice from the Board and a reasonable opportunity to cure such
non-adherence or failure to act.  

The termination of Executive’s employment under 5(b)(2) and 5(b)(3) above shall
not be deemed to be for Cause unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
of the Board called and held for such purpose (after reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in
subparagraph (2) or (3) above, and specifying the particulars thereof in detail.
 For purposes of this Agreement, no act, or failure to act, on Executive’s part
shall be considered willful unless done, or omitted to be done, by Executive in
bad faith and without reasonable belief that Executive’s act or failure to act
was in the Company’s best interests.  Any act, or failure to act, based upon
authority granted pursuant to a duly adopted Board resolution or advice of
counsel shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the Company’s best interests.  

(c)

By the Executive.  

(i)

Without Good Reason.  The Executive may terminate employment under this
Agreement by giving Notice of Termination to the Company in accordance with
Section 14(c) of this Agreement no less than 2 months prior to such termination,
unless such termination is pursuant to Section (5)(c)(ii) below, or the Company
elects to waive or reduce such notice requirement. In the event Executive ceases
to be an employee of Blue Earth under this provision within three years of the
Effective Date, Executive shall forfeit 25%/year (up to 75% of the total) of the
Acquisition Shares that he received as part of the acquisition of IPS and/or
GREG.

(ii)

With Good Reason.  The Executive’s employment may be terminated by the Executive
for Good Reason.  For purposes of this Agreement, “Good Reason” shall mean any
of the following reasons unless Executive has consented to waive the provision:

(1)

except as contemplated in Section 3 of this Agreement, any diminution in the
Executive’s title or position or material diminution in authority, duties or
responsibilities as set forth herein;

(2)

the assignment of any duties or responsibilities to the Executive that are not
commensurate with the Executive’s title, authority or position as set forth
herein;





4




--------------------------------------------------------------------------------




(3)

a decrease in Annual Base Salary or Employee Benefits;

(4)

any material diminution of benefits described in Sections 4(b), (c), (d) (e), or
(f) of this Agreement;

(5)

any material breach of this Agreement by the Company after written notice from
the Executive and a reasonable opportunity for the Company to cure such breach;
or

(6)

relocation of the Executive from his current location of domicile.  

For purposes of this Section 5(c)(ii), any good faith determination of “Good
Reason” made by the Executive following a Change of Control shall be conclusive.
 

(d)

Notice of Termination.  Any termination by the Company for Cause, or by the
Executive, shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 14(c) of this Agreement.  For purposes
of this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.  

(e)

Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Executive without Good Reason, the Date of Termination shall
be 2 months after the date on which the Executive notifies the Company of such
termination (or such earlier date if approved by the Company), respectively,
(iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.  

6.

Obligations of the Company upon Termination

(a)

Good Reason.  If, during the Term, the Executive shall terminate employment for
Good Reason:





5




--------------------------------------------------------------------------------




(i)

the Company shall pay to or for the Executive, on the same dates he would have
received the same if employment was not so terminated,  amounts equal to : (1)
the Executive’s Annual Base Salary for a one year period from the date of
termination; and (2)  any bonus earned during prior fiscal years but not yet
paid to Executive and bonus payments for each year until the original Expiration
Date or the Extended Period (if this Agreement was extended pursuant to Section
1 hereto); (3) all benefits set forth in Section 4, inclusive of, but not
limited to Pension Benefits, Welfare Benefits and Other Benefits; and (4) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts and benefits described in
clauses (l), (2), (3) and (4) shall be hereinafter referred to as the “Accrued
Obligations”);

(ii)

the Company shall treat the Executive as a “retiree” with respect to treatment
of his outstanding stock options, as well as with respect to participation in
all employee benefit plans;

(iii)

to the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company (such, other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”);

(iv)

to the extent not already vested, all outstanding rights  for stock, warrants,
or other equity ownership interests in Company and Blue Earth, such rights shall
vest upon the Date of Termination.

(b)

Death.  If the Executive’s employment is terminated by reason of the Executive’s
death during the Term, this Agreement shall terminate without further
obligations to the Executive’s legal representatives under this Agreement, other
than for payment of (1) the Executive’s Annual Base Salary; (2) any bonus earned
during prior fiscal years but not yet paid to Executive and any bonus payments
until the first year anniversary of the Date of Termination; and (3) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay Accrued Obligations
and the timely payment or provision of Other Benefits.  The payment obligations
described in this Subparagraph (c) shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.  

(c)

Disability.  If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Term, this Agreement shall terminate without
further obligations to the Executive, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits.  Accrued
Obligations shall be paid to the Executive on the same dates as if employment
was not terminated by reason of Disability. The Welfare Benefits shall continue
through the Welfare Protection Period (as defined below).   








6




--------------------------------------------------------------------------------




(d)

Other than for Good Reason. If Executive voluntarily terminates employment
during the Term (excluding a termination for Good Reason), this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of (1) the unpaid Executive’s
Annual Base Salary; (2) any bonus earned during prior fiscal years but not yet
paid to Executive; (3) any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, Accrued Obligations and the timely payment or provision of Other
Benefits; and (4) Welfare Benefits for the Executive and his family for a period
of two years after the Date of Termination (the “Welfare Period”). The payment
obligations described in this Subparagraph (d) shall be paid to the Executive in
a lump sum in cash within 30 days of the Date of Termination.

(e)

Cause: Other than for Good Reason.  If the Executive’s employment shall be
terminated for Cause during the Term, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive (i) his Annual Base Salary through the Date of Termination, (ii) the
amount of any compensation previously deferred by the Executive, and (iii) Other
Benefits, in each case to the extent theretofore unpaid.  

7.

Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.  

8.

Entire Agreement.  This Agreement and other documents executed concurrently
herewith or referred to herein contain the sole and entire agreement and
understanding of the parties and supersedes all prior oral understandings or
agreements with respect to the subject matters contained herein.  

9.

Confidentiality; Nondisparagement.

(a)

While employed by the Company and for a period of one year thereafter, the
Executive shall not, without the prior written consent of the Company, disclose
to anyone (except in good faith in the ordinary course of business to a person
who will be advised by the Executive to keep such information confidential) or
make use of any Confidential Information (as defined below) except in the
performance of his duties hereunder, or when required to do so by legal process
by any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) or judicial authority or law that require him to divulge, disclose or
make accessible such Confidential Information.  In the event that the Executive
is so ordered, he shall give prompt written notice to the Company to allow the
Company the opportunity to promptly object to or otherwise resist such order,
provided, however, the Executive may disclose such Confidential Information if
the failure to disclose would result in a penalty or assessment against him.  







7




--------------------------------------------------------------------------------



(b)

“Confidential Information” shall mean all information concerning the business of
the Company or any Subsidiary (as defined below) relating to any of their
products, product development, trade secrets, customers, suppliers, finances,
and business plans and strategies.  Excluded from the definition of Confidential
Information is information (i) that is or becomes part of the public domain,
other than through the breach of this Agreement by the Executive or (ii)
regarding the Company’s business or industry properly acquired by the Executive
in the course of his career as an executive in the Company’s industry and
independent of the Executive’s employment by the Company.  For this purpose,
information known or available generally within the trade or industry of the
Company or any Subsidiary shall be deemed to be known or available to the
public.  

(c)

“Subsidiary” shall mean any corporation controlled directly or indirectly by the
Company, as control is defined in Rule 405 of the Securities Act of 1933, as
amended.  

(d)

While employed by the Company and thereafter, the Executive agrees that he will
not make public statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
(except as Executive reasonably believes is necessary in the course of
performing his duties) which may, directly or indirectly, disparage the Company
or any Subsidiary or their respective officers, directors, employees, advisors,
businesses or reputations.  The Company agrees that, while the Executive is
employed by the Company and thereafter, the Company will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may, directly or indirectly,
disparage the Executive or his business or reputation.  Notwithstanding the
foregoing, nothing in this Agreement shall preclude either the Executive or the
Company from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.  

10.

Non-competition and Non-solicitation.  

(a)

While employed by the Company and for a period of one year thereafter (the
“Restricted Period”), the Executive shall not engage in Competition with the
Company or any Subsidiary.  “Competition” shall mean engaging in any activity,
except as provided below, for a Competitor of the Company or any Subsidiary,
whether as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than five percent shareholder of a
publicly traded company) or otherwise (together “Employment”).  A “Competitor”
shall mean any corporation or other entity which derives at least 35% or more of
its revenues from the conduct of business which competes, directly or
indirectly, with the business conducted by the Company, as determined on the
Date of Termination of the Executive’s employment unless the Executive does not
oversee or manage activities of such entity which are competitive with
activities of the Company or Subsidiary.  If the Executive commences Employment
with any entity that is not a Competitor at the time the Executive initially
becomes employed or becomes a consultant, principal, agent, officer, director,
partner, or shareholder of the entity, future activities of such entity shall
not result in a violation of this provision unless (i) such activities were
contemplated by the Executive at the time the Executive initially commenced
Employment or (ii) the Executive commences  overseeing or managing the
activities of an entity which becomes a Competitor during the Restricted Period,
which activities are competitive with the activities of the Company or
Subsidiary.  In addition, the Executive may be employed by, or otherwise
associated with, non-competing portions of the competing entity so long as he
does not oversee, manage or contribute to the competing activities of the
Competitor.  The Executive shall not be deemed to be overseeing, managing or
contributing to the Competitor’s activities which are competitive with the
activities of the Company or Subsidiary so long as he does not regularly
participate in any discussions with regard to the conduct of, or take any act
intended to facilitate the success of, the competing business.





8




--------------------------------------------------------------------------------



(b)

Notwithstanding the foregoing Section 10(a), in the event that during the
Restricted Period the Executive desires to accept Employment with a Competitor
which, in the Executive’s reasonable judgment, competes with an insignificant
portion of the business conducted by the Company or Subsidiary, the Executive
shall have the right, prior to accepting such Employment, to submit a written
request to the Company for a limited waiver of the Company’s right to enforce
the provisions of this Section 10; for which the Company shall not unreasonably
withhold it’s consent to the limited waiver.  If the Company determines, in its
good faith reasonable judgment, that the Executive’s proposed Employment with
the Competitor would not result in more than an insignificant level of
competition with the business conducted by the Company or Subsidiary at either
the time such request is made or in the then foreseeable future, the Company
shall grant the Executive the requested waiver.  

(c)

During the Restricted Period, the Executive shall not induce employees of the
Company or any Subsidiary to terminate their employment, nor shall the Executive
solicit or encourage any corporation or other entity in a joint venture
relationship, directly or indirectly, with the Company or any Subsidiary, to
terminate or diminish their relationship with the Company or any Subsidiary or
to violate any agreement with any of them.  During such period, the Executive
shall not hire, either directly or through any employee, agent or
representative, any employee of the Company or any Subsidiary or any person who
was employed by the Company or any Subsidiary within 90 days of such hiring.

(d)

The Executive’s compliance with the non-competition and non-solicitation
provisions of this Section 10 shall be deemed compliant with any other
non-competition or non-solicitation provision agreed to between the Executive
and the Company, including but not limited to any stock option or equity grants.

11. Successors.  This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.  

(a) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  

(b) The Company will require any successor to all or substantially all of the
business (whether direct or indirect, by purchase of ownership interests,
merger, consolidation or otherwise and/or purchase of assets of the Company) to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.  

12. Full Settlement: No Mitigation: No Offset.  The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.  In the event of any termination of employment,
the Executive shall be under no obligation to seek other employment, and amounts
due the Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may maintain other than
substantially comparable Welfare Benefits provided by a new employer.  











9




--------------------------------------------------------------------------------




13. Remedies.  If the Executive materially breaches any of the provisions
contained in Sections 9 or 10 above, the Company shall have the right to
immediately seek injunctive relief.  The Executive acknowledges that such a
breach of Sections 9 or 10 would cause irreparable injury and that money damages
would not provide an adequate remedy for the Company; provided, however, the
foregoing shall not prevent the Executive from contesting the issuance of any
such injunction on the ground that no violation or threatened violation of
Sections 9 or 10 has occurred.  

             14. Miscellaneous.  

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada without reference to principles of conflict of laws.
 Any disputes with respect to the interpretation of this Agreement or the rights
and obligations of the parties hereto shall be exclusively brought in any
federal or state court of competent jurisdiction located in the City of Las
Vegas, State of Nevada. Each of the parties waives any right to object to the
jurisdiction or venue of such courts or to claim that such courts are an
inconvenient forum.

(b) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.  

(c) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party, by courier or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:




If to the Executive:

 

Robert Potts







If  to the Company:

 

Blue Earth, Inc.

2298 Horizon Ridge Parkway, Suite 205

Henderson, NV 89052




or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.








10




--------------------------------------------------------------------------------




(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.  

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c)(ii)(1) through (6) of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.




(f)

Compliance with Code Section 409A and Other Applicable Provisions of the
Internal Revenue Code.

(i)

It is intended that (1) each payment or installment of payments provided under
this Agreement is a separate “payment” for purposes of Internal Revenue Code
(“Code”) Section 409A, and (2) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A, including
those provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year
exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay).  Notwithstanding anything to the contrary herein, if the Company
determines (1) that on the date of Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or at such other
time that the Company determines to be relevant, Executive is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company, and (2) that any payments to be provided to Executive pursuant to
this Agreement are or may become subject to the additional tax under Code
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Code Section
409A if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of Executive’s death.  Any
payments delayed pursuant to this Section 14(f)(i) shall be made in a lump sum
on the first day of the seventh month following Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
sooner, the date of Executive’s death.  It is intended that Agreement shall
comply with the provisions of Code Section 409A and the Treasury Regulations
relating thereto so as not to subject Executive to the payment of additional
taxes and interest under Code Section 409A. In furtherance of this intent, this
Agreement shall be interpreted, operated, and administered in a manner
consistent with these intentions.  For the avoidance of doubt, all payments
required to be paid hereunder shall be paid to Executive pursuant to the terms
of this Agreement even if such payment fails to comply with the provisions of
Code Section 409A.

(ii)

In addition, to the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Code Section 409A, (i) the
amount eligible for reimbursement or payment under such plan or arrangement in
one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (iii) the right to any reimbursement or in-kind benefit is not subject to
liquidation or exchange for another benefit.





11




--------------------------------------------------------------------------------




(iii)

Notwithstanding anything herein to the contrary, a termination of Executive’s
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A (and Treasury
Regulation 1.409A-1(h)) (which, by definition, includes a separation from any
other entity that would be deemed a single employer together with the Company
for this purpose under Code Section 409A (and Treasury Regulation 1.409A-1(h)),
and for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “termination date,” or similar terms
shall mean “separation from service.”

(iv)

For the avoidance of doubt, the Company shall pay any amounts that are due under
this Agreement following Executive’s termination of employment, death,
Disability or other event within the periods of time that are specified in this
Agreement, provided, however, that the Company, in its sole and absolute
discretion, shall determine the date or dates on which any such payment shall be
made during such specified period.

(v)

By accepting this Agreement, Executive hereby agrees and acknowledges that
neither the Company nor its Subsidiaries make any representations with respect
to the application of Code Section 409A to any tax, economic or legal
consequences of any payments payable to Executive hereunder.  Further, by the
acceptance of this Agreement, Executive acknowledges that (i) Executive has
obtained independent tax advice regarding the application of Code Section 409A
to the payments due to Executive hereunder, (ii) Executive retains full
responsibility for the potential application of Code Section 409A to the tax and
legal consequences of payments payable to Executive hereunder and (iii) the
Company shall not indemnify or otherwise compensate Executive for any violation
of Code Section 409A that my occur in connection with this Agreement.  The
Parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Code Section
409A.








12




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.  

 

Blue Earth, Inc.




By: /s/ Johnny R. Thomas

Name:   Johnny R. Thomas

Title:     CEO

 

 

 

Executive name




/s/ Robert Potts

Robert Potts




















13




--------------------------------------------------------------------------------




Position Description: Chief Operations Officer




The Chief Operating Officer (COO) is responsible for the daily operation of the
Company (BBLU). The COO shall report to the Chief Executive Officer (CEO).




All business unit leaders shall report to the COO. The COO shall serve on the
Board of Directors of BBLU, the Company. The COO shall lead the operations as
they currently are structured and lead reorganization efforts as may be
determined by the team. The COO, with the CFO shall be responsible for
overseeing budgeting of each business unit through their respective leaders.




The COO shall generally be responsible for the operations while the CEO and the
VP of Corporate Development and Investor Relations shall provide the primary
leadership for the public company tasks.
























































14


